 

Exhibit 10.14

--------------------------------------------------------------------------------

 

SUNOCO PARTNERS LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

(Adopted October 17, 2003)

 

--------------------------------------------------------------------------------

 

Executive Deferred Compensation Plan

 



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

1.1 95% Withdrawal - shall have the meaning set forth herein at Section 5.1.

 

1.2 Affiliate - means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

1.3 Cash Unit - shall mean the entry in a Deferred Bonus Account of a credit
equal to One Dollar ($1.00).

 

1.4 Change in Control - shall mean and be deemed to have occurred upon the
occurrence of one or more of the following events:

 

(a) the consolidation, reorganization, merger or other transaction pursuant to
which more than 50% of the combined voting power of the outstanding equity
interests in the Company cease to be owned by Sunoco, Inc. and its Affiliates;

 

(b) a “Change in Control” of Sunoco, Inc. as defined from time to time in the
Sunoco, Inc. stock plans; or

 

(c) the general partner (whether the Company or any other Person) of the
Partnership ceases to be an Affiliate of Sunoco, Inc.

 

1.5 Change in Control Election - shall have the meaning set forth herein at
Section 5.1.

 

1.6 Committee - shall mean the Compensation Committee of the Board of Directors
of Sunoco Partners LLC.

 

1.7 Company - shall mean Sunoco Partners LLC, a Pennsylvania corporation and the
general partner of Sunoco Logistics Partners L.P. The term “Company” shall
include any successor to Sunoco Partners LLC or its business (whether by
operation of law or merger, consolidation, liquidation or purchase of assets or
stock or similar transaction) and any subsidiary or affiliate of Sunoco Partners
LLC that has adopted the Plan.

 

1.8 Deferred Bonus Account - shall mean, with respect to any Participant, the
total amount of the Company’s liability for payment of deferred compensation to
the Participant under this Plan, including any accumulated Interest Equivalents.

 

1.9 Excess Bonus - shall have the meaning set forth herein at Section 4.1.

 

1.10 Exchange Act - shall mean the Securities Exchange Act of 1934, as amended.

 

1.11 Executive Resource Employee - shall mean any individual employed by the
Company who has been designated by the Company as a member of the Company’s
executive resources

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

group. Generally such group shall include employees in salary grades 14 and
above and all employees subject to Section 16 of the Exchange Act.

 

1.12 Incentive Plan - shall mean the Sunoco Partners LLC Annual Incentive Plan.
The Incentive Plan provides that the Committee may pay bonuses annually, as
additional compensation to such employees as the Committee determines have
principally contributed to the profitability of the Company and the Partnership.

 

1.13 Interest Equivalent - shall mean the entry in a Participant’s Deferred
Bonus Account of an interest credit with respect to a Cash Unit, compounded on
the basis of the balance in the Participant’s Deferred Bonus Account, applying
the interest factor approved by the Committee each year for such purpose.

 

1.14 Participant - shall mean any Executive Resource Employee who meets the
eligibility requirements of the Incentive Plan and who is participating in this
Plan.

 

1.15 Partnership - shall mean Sunoco Logistics Partners L.P., a publicly traded
Delaware master limited partnership.

 

1.16 Permanent and Total Disability - shall mean, with respect to any
Participant, that such Participant is eligible to receive benefits under the
applicable long-term disability plan of such Participant’s employer.

 

1.17 Person - shall mean an individual or a corporation, Limited Liability
Company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

1.18 Plan - shall mean the Sunoco Partners LLC Executive Deferred Compensation
Plan set forth herein, as the same may be amended from time to time.

 

1.19 Retirement - shall mean the date on which a Participant is retired in
accordance with the applicable retirement plan, program, or policy of such
Participant’s employer.

 

ARTICLE II

 

Background and Purpose of Plan

 

2.1 Purpose. The Company has established this Plan to provide Executive Resource
Employees who are participants in the Incentive Plan with the option to
irrevocably defer the receipt of all or a portion of the bonus to which such
participants otherwise would be entitled, subject to the terms and conditions
hereinafter set forth.

 

2.2 Creation of Deferred Bonus Account. Each of the following shall be credited
to a Deferred Bonus Account established by the Company for each Participant:

 

(a) any bonus amounts voluntarily deferred by the Participant pursuant to
Article III (Deferral of Bonuses by Participant) hereof; and/or

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

(b) any Excess Bonus amounts deferred in the discretion of the Committee
pursuant to Article IV (Deferral of Bonuses by Committee) hereof.

 

Any bonus amounts voluntarily deferred by the Participant will be credited to a
Participant’s Deferred Bonus Account in the form of Cash Units as set forth in
the Plan. The deferral of any Excess Bonus amounts caused by action of the
Committee will be credited to a Participant’s Deferred Bonus Account in the form
of Cash Units in accordance with the Plan.

 

ARTICLE III

 

Deferral of Bonuses by Participant

 

3.1 Participant’s Election to Defer. A Participant voluntarily may elect to
defer, in the form of Cash Units, all or a portion of his or her bonus to be
awarded under the Incentive Plan by filing a written election with the Committee
on forms prescribed by the Committee. Such election must include the following:

 

(a) percentage of bonus to be deferred;

 

(b) a designation of beneficiary as set forth in Article VI (Designation of
Beneficiaries); and

 

(d) an irrevocable election of a method of payment as set forth in Section 3.7
hereof.

 

Any such voluntary election by the Participant shall apply only to bonuses for
the year specified in the election.

 

3.2 Amount of Deferral. The amount of bonus to be deferred in any year shall be
designated by the Participant as a percentage of such Participant’s bonus in
multiples of five percent (5%) but shall not be less than ten percent (10%).

 

3.3 Time of Election. A separate election to defer must be filed for each year
and must be received by the Company no later than forty-five (45) days before
the end of the year in which the bonus is earned. Any election by a Participant
with respect to a bonus in a given year will not preclude a different action
with respect to bonuses in subsequent years, consistent with the provisions of
this Article III with respect to the giving of notice of deferral election.

 

3.4 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus otherwise would have been paid, had
no election to defer been made.

 

3.5 Crediting Interest Equivalents. For Cash Units credited to a Participant’s
Deferred Bonus Account, the Company shall credit such Participant’s Deferred
Bonus Account, on a quarterly basis, with an Interest Equivalent.

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

3.6 Time of Payment. Except as provided in Article V (“Change in Control”)
hereof, all payments of a Participant’s Deferred Bonus Account shall be made at,
or shall commence on, the date selected by the Participant in accordance with
the terms of this Article III.

 

(a) Election of Benefit Commencement Date. The date of payment or distribution
must be irrevocably specified by the Participant in his or her written notice of
election. The Participant may elect to defer the receipt of all or a specified
portion of such Participant’s bonus to:

 

(1) the first day of any calendar year provided such date is at least six (6)
months after the end of the quarter in which the bonus is earned; or

 

(2) the first day of the calendar year following the date of:

 

(i) the Participant’s retirement;

 

(ii) final determination that the Participant has a Permanent and Total
Disability;

 

(iii) termination of the Participant’s employment with the Company;

 

(iv) death of the Participant. Upon the death of a Participant prior to the
final payment of all amounts credited to his or her Deferred Bonus Account, the
balance of the Deferred Bonus Account shall be paid in accordance with Article
VI (“Designation of Beneficiaries”) hereof, commencing on the first day of the
calendar year following the year of death.

 

Notwithstanding the foregoing provisions of this Section 3.6, and except as
provided in Article V (“Change in Control”) hereof, in no event shall any
payment or distribution be made within six (6) months of the bonus being earned
or awarded. The benefit commencement date may not be later than the third
calendar year following the date of: (i) Participant’s retirement, or (ii)
termination of Participant’s employment.

 

(b) Acceleration of Benefit Commencement Date Prior to Payment. At any time
prior to the commencement of any payment or distribution of a Participant’s
Deferred Bonus Account, such Participant may request in writing to accelerate
the receipt of all or a specified portion of such deferred bonus amounts to the
first day of any calendar year; provided, however, that such date is at least
six (6) months after the end of the quarter in which the bonus is earned. Any
such acceleration will be subject to a penalty equal to a five percent (5%)
reduction in the balance of the Participant’s Deferred Bonus Account, which
shall be forfeited to the Company.

 

3.7 Method of Payment. A Participant in this portion of the Deferred
Compensation Plan shall have the option of:

 

(a) selecting a lump-sum payment;

 

(b) selecting a series of approximately equivalent annual installments (adjusted
as necessary to reflect Interest Equivalents accrued during the installment
payout period) in such

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

number of installments as the Participant shall specify (not exceeding twenty
(20) installments); or

 

(c) not selecting a method of payment at the time the Form for Deferred Payment
Election/Designation of Beneficiary is prepared. If the Participant does not
select a method of payment, he or she must, at least twelve (12) months prior to
the time the deferral amount is scheduled to be paid, notify the Company as to
the specific method of payment which will be either in a lump sum or in
approximately equivalent annual installments. Failure to provide appropriate
notification to the Company will result in a lump sum payment on the deferral
payment date.

 

The Participant shall receive in cash all deferred compensation credited to such
Participant’s Deferred Bonus Account.

 

3.8 Subsequent Change in Method of Payment Election.

 

(a) Change in Method of Payment Prior to Commencement of Distribution or
Payment. With the approval of the Committee, and at any time not later than
twelve (12) months prior to the commencement of any payment or distribution of
the amounts credited to the Participant’s Deferred Bonus Account, a Participant
in this portion of the Plan may file a written request with regard to the method
of payment (i.e., a series of installments versus lump-sum payout), on a form
prescribed by the Committee, which will revoke all such earlier or prior
elections with regard to the method of payment (i.e., a series of installments
versus lump-sum payout), and such new choice as to method of payment will be
applied both to amounts previously credited to the Participant’s current
Deferred Bonus Account balance, as well as to amounts to be credited to such
Deferred Bonus Account balance prospectively. Any such new or subsequent
election that is made less than twelve (12) months prior to the commencement of
any payment or distribution of the amounts credited to the Participant’s
Deferred Bonus Account, will be null and void, and the Participant’s most recent
preceding timely election will be reinstated.

 

(b) Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Deferred Bonus Account has commenced, the Participant may not change the period
of time for which such amounts are payable. However the Participant may convert
installment payments to a lump sum distribution subject to a penalty equal to a
five percent (5%) reduction in the balance of the Participant’s Deferred Bonus
Account, which shall be forfeited to the Company.

 

3.9 Hardship Distribution. Participant may request a modification in the payment
terms hereunder only in the event of severe financial hardship and only to the
extent reasonably

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

necessary to eliminate the hardship. Such request shall specify in detail the
grounds for the requested modification and shall be referred to the Committee. A
qualifying severe financial hardship must be caused by accident, illness, or
event beyond the control of the Participant. The decision of the Committee with
respect to the requested modification shall be solely at the discretion of the
Committee and in accordance with its evaluation of the exigencies of the
situation. Such decision shall be binding on the Company and Participant.

 

ARTICLE IV

 

Deferral of Bonuses by Committee

 

4.1 Committee’s Election to Defer. Each year in conjunction with the award of
any bonus to the Participant, the Committee, in its sole discretion, may cause
to be credited to a Participant’s Deferred Bonus Account in the form of Cash
Units, a specified dollar amount representing all or a portion of such
Participant’s bonus for that year (the “Excess Bonus”).

 

4.2 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus otherwise would have been paid had
no Committee action to defer been taken.

 

4.3 Crediting Interest Equivalents. For Cash Units credited to a Participant’s
Deferred Bonus Account, the Company shall credit such Participant’s Deferred
Bonus Account on a quarterly basis with an Interest Equivalent.

 

4.4 Time of Payment.

 

(a) Benefit Commencement Date Specified by Committee. The Committee will specify
in writing its election of the earliest date of payment or distribution, and
such election shall remain effective until revoked in writing by the Committee.
If the Committee elects a new date with regard to payment or distribution, such
election will apply only prospectively to any additional Cash Units to be
credited to such Participant’s Deferred Bonus Account by Committee action in
accordance with this Article IV. If the Committee fails to designate a time of
payment, payment shall commence on the first day of the calendar year following
the termination of such Participant’s employment. Notwithstanding the foregoing
provisions of this Section 4.7, in no event, however, shall the payment date be
later than the third calendar year following the date of: (i) Participant’s
retirement, or (ii) termination of Participant’s employment.

 

(b) Acceleration of Benefit Commencement Date Prior to Payment. At any time
prior to the commencement of any payment or distribution of a Participant’s
Deferred Bonus Account, such Participant may request in writing to accelerate
the receipt of all or a specified portion of such deferred bonus amounts to the
first day of any calendar year; provided,

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

however, that such date is at least six (6) months after the end of the quarter
in which the bonus is earned. Any such acceleration will be subject to a penalty
equal to a five percent (5%) reduction in the balance of the Participant’s
Deferred Bonus Account, which shall be forfeited to the Company.

 

4.5 Method of Payment. The Participant must select a method of payment at least
twelve (12) months prior to the time the deferral amount is scheduled to be
paid, by notifying the Company as to whether the method of payment will be
either:

 

(a) a lump sum payment; or

 

(b) a series of approximately equivalent annual installments (adjusted as
necessary to reflect Dividend Equivalents accrued during the installment payout
period), in such number of installments as the Participant shall specify (not
exceeding twenty (20) installments).

 

If no election is made, payment or distribution of any amounts deferred by
Committee action pursuant to this Article IV (together with the Interest
Equivalents accrued thereon) shall be made in a single lump sum on the earliest
payment date permitted by the Committee as provided under Section 4.4 hereof.

 

4.6 Subsequent Change in Method of Payment Election.

 

(a) Change in Method of Payment Prior to Commencement of Distribution or
Payment. With the approval of the Committee, and at any time not later than
twelve (12) months prior to the commencement of any payment or distribution of
the amounts credited to the Participant’s Deferred Bonus Account, a Participant
in this portion of the Plan may file a written request with regard to the method
of payment (i.e., a series of installments versus lump-sum payout), on a form
prescribed by the Committee, which will revoke all such earlier or prior
elections with regard to the method of payment (i.e., a series of installments
versus lump-sum payout), and such new choice as to method of payment will be
applied both to amounts previously credited to the Participant’s current
Deferred Bonus Account balance, as well as to amounts to be credited to such
Deferred Bonus Account balance prospectively. Any such new or subsequent
election that is made less than twelve (12) months prior to the commencement of
any payment or distribution of the amounts credited to the Participant’s
Deferred Bonus Account, will be null and void, and the Participant’s most recent
preceding timely election will be reinstated.

 

(b) Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Deferred Bonus Account has commenced, the Participant may not change the period
of time for which such amounts are payable. However the Participant may convert
installment payments to a lump sum

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

distribution subject to a penalty equal to a five percent (5%) reduction in the
balance of the Participant’s Deferred Bonus Account, which shall be forfeited to
the Company.

 

ARTICLE V

 

Change in Control

 

5.1 Effect of Change in Control on Payment. Anything to the contrary in this
Plan notwithstanding, at any time a Participant may make an election (a “Change
in Control Election”) to receive, in a single lump sum payment, upon the
occurrence of a Change in Control, the balance of his or her Deferred Bonus
Account, as of the valuation date immediately preceding the Change in Control.
Any Change in Control Election or revocation of an existing Change in Control
Election shall be null and void if a Change in Control occurs within twelve (12)
months after it is made, and the Participant’s most recent preceding Change in
Control Election, if timely made and not revoked at least twelve (12) months
before the Change in Control, shall remain in force. Each such election or
revocation shall be in writing and in conformity with such rules as may be
prescribed by the Committee. If no Change in Control Election is in force upon
the occurrence of a Change in Control, from the date of such Change in Control
and for twelve (12) months thereafter, each Participant, whether or not he or
she is still an employee of the Company, shall have the right to withdraw, in a
single lump-sum cash payment, an amount equal to ninety-five percent (95%) of
the balance of his or her Deferred Bonus Account (a “95% Withdrawal”), as of the
valuation date immediately preceding the date of withdrawal; provided, however,
that if this option is exercised, such Participant will forfeit to the Company
the remaining five percent (5%) of the balance of each such account (as of the
valuation date immediately preceding the date of withdrawal) from which the
funds are withdrawn as a penalty. Payments pursuant to a 95% Withdrawal shall be
made as soon as practicable, but no later than thirty (30) days after the
Participant notifies the Committee in writing that he/she is exercising his/her
right to undertake a 95% Withdrawal.

 

5.2 Amendment in Connection with Change in Control. On or after a Change in
Control, or before, but in connection with, a Change in Control, no action,
including by way of example and not of limitation, the amendment, suspension or
termination of the Plan, shall be taken which would adversely affect the rights
of any Participant or the operation of this Article V with respect to the
balance in the Participant’s Accounts immediately before such action.

 

5.3 Attorney’s Fees. The Company shall pay all legal fees and related expenses
incurred by a Participant in seeking to obtain or enforce any payment, benefit
or right such Participant may be entitled to under the plan after a Change in
Control. The Participant shall reimburse the Company

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

for such fees and expenses at such time as a court of competent jurisdiction, or
another independent third party having similar authority, determines that the
Participant’s claim was frivolously brought without reasonable expectation of
success on the merits thereof.

 

ARTICLE VI

 

Designation of Beneficiaries

 

The Participant shall name a beneficiary to receive any payments due such
Participant at the time of death, with the right to change such beneficiary at
any time. In case of a failure of designation or the death of the designated
beneficiary without a designated successor, distribution shall be made to the
surviving spouse of a deceased Participant, or, if there is no surviving spouse,
the children of the Participant in equal shares (the share of any child who
predeceases the Participant to go in equal shares to the issue of such deceased
child), or if there is no surviving spouse, child, or issue of such children,
the estate of the Participant. No designation of beneficiaries shall be valid
unless in writing signed by the Participant, dated and filed with the Company.
Upon the Participant’s death, any balance in the Participant’s Deferred Bonus
Account is payable under the method elected by the Participant or in such other
manner as the Committee may determine in its sole discretion.

 

ARTICLE VII

 

Miscellaneous

 

7.1 Source of Payments. All payments of deferred bonuses shall be paid in cash
from the general funds of the Company and the Company shall be under no
obligation to segregate any assets in connection with the maintenance of the
Deferred Bonus Account, nor shall anything contained in this Plan nor any action
taken pursuant to the Plan create or be construed to create a trust of any kind,
or a fiduciary relationship between the Company and Participant. Title to the
beneficial ownership of any assets, whether cash or investments, which the
Company may designate to pay the amount credited to the Deferred Bonus Account
shall at all times remain in the Company and Participant shall not have any
property interest whatsoever in any specific assets of the Company.
Participant’s interest in the Deferred Bonus Account shall be limited to the
right to receive payments pursuant to the terms of this Plan and such rights to
receive shall be no greater than the right of any other unsecured general
creditor of the Company.

 

7.2 Nonalienation of Benefits. Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the right
to receive any payment under this Plan except in accordance with Article VI
(Designation of Beneficiaries) hereof.

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

7.3 Acceptance of Terms. The terms and conditions of this Plan shall be binding
upon the heirs, beneficiaries, and other successors in interest of Participant
to the same extent that said terms and conditions are binding upon the
Participant. This Plan shall not be construed in any way as an employment
contract requiring the Company or Participant to continue the employment
relation.

 

7.4 Administration of the Plan. The Plan shall be administered by the Committee
which may make such rules and regulations and establish such procedures for the
administration of this Plan as it deems appropriate. In the event of any dispute
or disagreements as to the interpretation of this Plan or of any rules,
regulation, or procedure or as to any questioned right or obligation arising
from or related to this Plan, the decision of the Committee shall be final and
binding upon all persons.

 

7.6 Termination and Amendment. The Plan may be terminated at any time by the
Board of Directors of Sunoco Partners LLC, and may be amended at any time by the
Committee; provided, however, that no such amendment or termination shall
adversely affect the rights of Participants or their beneficiaries with respect
to amounts credited to Deferred Bonus Accounts prior to such amendment or
termination, without the written consent of the Participant.

 

7.7 Notices. To be effective, all notices, requests and demands to or upon the
Company or the Participant, as the case may be, shall be in writing, by
facsimile, by overnight courier or by registered or certified mail, postage
prepaid and return receipt requested, and shall be deemed to have been duly
given or made upon:

 

(a) delivery by hand;

 

(b) one business day after being sent by overnight courier;

 

(c) four business days after being deposited in the United States mail, postage
prepaid; or

 

(d) in the case of transmission by facsimile, when confirmation of receipt is
obtained.

 

Such communications shall be addressed and directed as listed below (or to such
other address or recipient for a party as may be hereafter notified by such
party hereunder), to the Company or the Participant, respectively:

 

If to the Company, to:

 

SUNOCO PARTNERS LLC

c/o: SUNOCO, INC.

Human Resources Department

Ten Penn Center - 20th Floor

1801 Market Street

Philadelphia, PA 19103-1699

Attn: Director, Compensation & Benefits

FAX : (215) 246-8498

Confirm: (215) 246-8392

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am



--------------------------------------------------------------------------------

If to Participant, to:

 

The most recent address for Participant appearing in the books and records of
the Company.

 

7.8 Construction. The captions and headings used for the various Articles and
Sections of this Plan are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

7.9 Severability. In the case of any one or more of the provisions contained in
this Plan shall be invalid, illegal, or unenforceable in any respect the
remaining provisions shall be construed in order to effectuate the purposes
hereof and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

7.10 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania.

 

Executive Deferred Compensation Plan

JJD

10-14-2003 11:30 am